 G. W. TRUCK333G. W. Wilson a/k/a G. W. Truck; Upland FreightLines, Inc. and Robert C. Dietrich. Case 31-CA-7648January 29, 1979DECISION AND ORDERBY MEMBERS PNELLO MtURPHY, AND TRUESDAIEOn August 7, 1978, Administrative Law Judge Jer-rold I-. Shapiro issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondents filed exceptions and supporting briefs, andthe General Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,' findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-'At the hearing, the Administrative Law Judge revoked portions of theGeneral Counsel's suhpoena duce.s Ieumn on the grounds that the materialsought was not relevant. Ihe (;eneral Counsel excepts to this ruling becauseRespondents had not filed a written petition to revoke within 5 days ofreceipt of the subpena as required by Sec. 102.31(b) of the National LaborRelations Board Rules and Regulations, Series 8, as amended. While Sec102.31(b) requires that a written petition to revoke be filed, we find that theGeneral Counsel has not been prejudiced bh the Administrative l.awJudge's ruling inasmuch as Respondents at the hearing orally objected tothe suhpena within the 5-day time period. and we agree with the AdministrativeLaw Judge that the matenal sought was not relevant2 The (General Counsel and Respondents. respectively, have excepted tocertain credibility findings made hb the Administrative Law Judge It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance of allof the relevant evidence convinces us that the resolutions are incorrectStandard Dry Wall Products, Inrc. 91 NLRB 544 (1950), enfd. 188 F.2d 362(3d Cir. 1951i .We have carefully examined the record and find no basis forreversing his findings.We agree with the Administrative Law Judge's conclusion that Respon-dents were properl) served with the charge filed in this proceeding. How'-ever, we specifically disavow his finding that Respondents share the samepost office box because. after carefull) examining the record. we concludethat there is insufficient evidence to support this finding.240 NLRB No. 34lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, G. W. Wilson a/k/aG. W. Truck: and Upland Freight Lines, Inc., Fon-tana, California, their officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.APPENDIXNOTICE To EPiOpYEESPOSIE1D BY ORDER OF THENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTr interrogate employees abouttheir union membership or activities.WE WIL. NOi discharge or otherwise discrimi-nate against any employee for seeking benefitsunder the provisions of a collective-bargainingagreement.WE Wil. NOT in any like or related mannerinterfere with, restrain, or coerce any employeesin the exercise of their rights under Section 7 ofthe National Labor Relations Act.WE WILL pay Robert Dietrich for wages helost as the result of his discharge on December13, 1977, plus interest.G. W. Wl.SON a/k/a G W TRt :(K: UPI.ANDFREIGHT LINES, INC.DECISIONSTATEMENT OF ITHE CASEJERROLD H SHAPIRO, Administrative Law Judge: Thehearing in this case held May 31, 1978, and June 21, 1978,is based upon unfair labor practice charges filed by RobertC. Dietrich, herein called Dietrich, and an amended com-plaint issued on behalf of the General Counsel of the Na-tional Labor Relations Board, herein called the Board, bythe Regional Director of the Board, Region 31, hereincalled the Regional Director, which alleges that G. W.Wilson a/k/a G. W. Truck, herein called RespondentG. W., and Upland Freight Lines, Inc., herein called Re-spondent Upland, and collectively called Respondents,violated Section 8(aX() and (3) of the Act by illegally inter-rogating and threatening an employee with discharge, ille-gally threatening employees with a loss of employment,and illegally discharging Dietrich. Respondents filed ananswer denying the commission of the alleged unfair laborpractices. Upon the entire record, from my observation ofthe demeanor of the witnesses. and having considered theparties' post-hearing briefs, I make the following:G. W. TRUCK 333 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDIN(;GS OF FACTI. 1IlE BUSINESS OF RESPONDENrS IThe parties stipulated that Respondent Upland is a Cali-fornia corporation, that Respondent G. W. is an individ-ual proprietorship doing business under the names ofG. W. Wilson and G. W. Truck, and that Respondentsare engaged in the business of hauling freight. They alsostipulated that Respondents' principal place of business islocated at 9993 Almond Avenue, Fontana, California,herein called the Almond Avenue facility, and that GeraldR. Wilson, herein called Wilson, is the president and ma-jority stockholder of Respondent Upland and the owner ofRespondent G. W.2In addition to establishing that Respondents are com-monly owned by Wilson, the record establishes that Re-spondents share the same facility, operate under commonmanagement with centralized control over labor relations,and have an interrelation of operations. Consistent withthese factors and the stipulation of the parties, I find thatRespondent Upland and Respondent G. W. constitute asingle employer.II 111 I.AHOR ORANIZAIION INVOLVEDGeneral Truck Drivers, Warehousemen and HelpersUnion Local 467, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, is admittedly a labor organizationwithin the meaning of Section 2(5) of the Act.III IHE SERVICE OF rll UNFAIR LABOR PRACI(L (IIAR(iESRespondents contend that the time limitation imposedby Section 10(b) of the Act, which precludes the issuanceof a complaint "based upon any unfair labor practices oc-curring more than 6 months prior to the filing of thecharge," requires the dismissal of the complaint for thereason that the charges upon which this proceeding isbased were never served upon Respondents. GeneralCounsel takes the position that the charges were personallyserved.The initial charge herein, filed January 16, 1978, by Diet-rich, names as the charged employer, "G. W. Wilson," andgives as the employer's address 9993 Almond Avenue,Fontana, California, the Almond Avenue facility.3On Jan-I here is no question about the Board's jurisdiction. Respondenls corn-cede that their business operations meet the Board's jurisdictional stan-dards. Moreover, the record establishes that Respondents are employersengaged in commerce within the meaning of Sec, 2(5) and (6) of the Act andmeet the Board's applicable discretionary jurisdictional standard.2 During cross-examination Wilson testified that he owned RespondentG. W. in partners with his wife. Respondents previously stipulated thaltWilson was the sole owner of Respondent G. W. Respondents did not seekto vacate this stipulation but. rather, upon hearing Wilson's testimony, askedfor permission to question him on this point and, in so doing, established thatthe "partnership" between Wilson and his wife was based upon an oralagreement. Whether Wilson owns Respondent G. W. as a sole proprietor. asthe parties stipulated. or in parners with his wife does not materially affectthe outcome of this case.iOn March 23. 1978, Dietrich filed a first amended charge which, exceptuary 16, 1978, the charge was mailed by registered mail toRespondent G. W. at the Almond Avenue facility in anenvelope bearing the Board's return address and, on Janu-ary 18, 1978, was returned to the Board's Regional Officewith the U.S. Postal Service's explanation, "Not delivera-ble as addressed," stamped on the envelope.4Upon the return of the charge, the Board attorney as-signed to investigate the case. Lynn K. Thompson, testifiedthat on January 20, 1978, she placed a copy of the chargein an envelope addressed to "G. W. Wilson" at the Al-mond Avenue facility and personally visited the facilitythat day, at which time she asked Madge Blacksmith if shecould speak to Wilson and was informed Wilson was out ofthe office. Thompson further testified that she placed theenvelope with the charge on the top of a desk in full viewof Blacksmith and told Blacksmith, "You are herebyserved with a charge by the National Labor RelationsBoard." Blacksmith asked if it concerned "the Dietrichmatter." Thompson answered in the affirmative and leftthe premises. Blacksmith denies this. She testified thatThompson did not serve her with the charge and deniesever seeing Thompson prior to the hearing in this case.Thompson impressed me as the more credible witness. Ireceived the impression from the straightforward mannerin which Thompson testified and from her demeanor whileon the witness stand that she was candidly testifying aboutthe service of the charge and that her testimony was anaccurate recollection of what occurred.5In addition,Thompson's account is consistent with the probabilities ofthe situation. Upon learning that the U.S. Postal Servicewas unable to deliver the charge, even though it was cor-rectly addressed to Wilson's place of business, it was per-fectly natural for Thompson, the attorney responsible forinvestigating the charge, to personally deliver a copy of thecharge to Respondent's place of business. Also, as wasbrought out during Thompson's cross-examination, onJanuary 20, 1978, almost contemporaneous with the serviceof the charge, Thompson reduced into writing a descrip-tion of what occurred when she served the charge, which,in significant part, is consistent with her testimony.Based upon the foregoing, I find that on January 20,1978, in Wilson's absence, Blacksmith, RespondentUpland's corporate secretary, who is one of the persons incharge of Respondents' day-to-day business operations inWilson's absence, was personally served at Respondents'place of business with the initial charge filed in this pro-for the fact that it adds Respondent Upland as a charged employer, isidentical in all respects to the initial charge. In view of m findings. infra,concerning the service of the original charge, I hare not considered whetherthe amended charge was served upon Respondents.Respondents share the same post office box. Madge Blacksmith. Re-spondent Upland's corporate secretary, who is also a dispatcher and officesecretar) for Respondents. testified that unless a letter is addressed to Re-spondents' post office box it is not delivered, inasmuch as the postal servicedoes not deliver mail addressed to the Almond Avenue facility even thougha mall route covers the area in which the facility is located. This testimonydoes not seem plausible and, in view of the evidence which establishes thatthe State of California Employment Department. in connection withDietrich's discharge, mailed correspondence to Respondents' Almond Ave-nue facility which was delivered. it is suspect.The fact that shortly before the hearing in this case a secretary in theBoard's Regional Office, in preparing the formal exhibit for this case, back-dated a portion of the service sheet des not detract from Thompson'scredibility. G. W. TRUCK335ceeding. I further find that inasmuch as Respondent G. W.and Respondent Upland are a single employer, that theservice of this charge constitutes service on Respondents.Barrington Plaza and Tragniew, Inc., 185 NLRB 962, 969(1970).IV THE ALL.EGED UNFAIR LABOR PRACTICESA. Facts1. BackgroundDuring the period of time material to this case, Respon-dent Upland employed approximately 10 truckdrivers. TheUnion has represented Upland's drivers since May 18,1973, when it was certified by the Board as the drivers'bargaining agent as the result of its victory in a Board-conducted representation election. Lpland Freight Lines,Inc., 209 NLRB 165, 166 (1974). Respondent Upland ex-hibited extreme hostility toward the Union's orgnizationalcampaign. During the period of time immediately preced-ing the Union's certification, Upland committed severalunfair labor practices designed to discourage the employ-ees from supporting the Union. Upland Freight Lines, Inc.,supra. However, following the Union's certification, Up-land and the Union succeeded in negotiating a collective-bargaining agreement covering the certified bargainingunit.Upland's current collective-bargaining agreement withthe Union is effective from May 16, 1976, until May 15,1979. Article X is entitled "Pensions" and in substanceobligates Upland to contribute into a pension trust fund onbehalf of its truckdrivers. Article Xl is entitled "Health andWelfare" and obligates Upland to contribute into a healthand welfare trust fund for its regular and casual truckdriv-ers. Article XVII is entitled "Subcontracting" and, in sub-stance, prohibits Upland from subcontracting work to anyperson who does not observe the wages, hours, and condi-tions of employment set forth in its collective-bargainingagreement with the Union and further provides that if Up-land violates article XVII the Union is free to take eco-nomic action upon 24 hours' notice. Further, article XVIIprovides that all regular employees listed on Upland's se-niority list shall be guaranteed 8 hours' work or pay beforeany leased equipment is utilized.In May 1977, Respondent G. W. commenced its busi-ness operations as a subhauler for Respondent Upland.During the period of time material herein, G. W. em-ployed approximately four truckdrivers who worked out ofthe same facility, performed the same work, drove the samevehicles, and were supervised by the same persons asUpland's drivers, but were not covered by Upland's collec-tive-bargaining agreement with the Union.Wilson, Respondents' owner, formed G. W. to subhaulfor Upland because Wilson felt Upland could not affordthe economic cost of the collective-bargaining agreementand thought that by using G. W. as a subhauler he wouldbe able to minimize the number of drivers covered by theterms of the bargaining agreement. Indeed, in June 1977,Respondents' Labor Relations Consultant Fenstermacherinformed Union Representative Rooks that Upland wasunable financially to continue to make pension contribu-tions on behalf of Upland's drivers and, to remain in busi-ness, needed relief from this provision of the collective-bargaining agreement. Thereafter, when all of Upland'sdrivers agreed to forgo this contractual benefit, the Unionand Upland entered into a letter of understanding wherebythey agreed that article X of the collective-bargainingagreement, the article dealing with pension benefits, wouldnot be enforced for the duration of the agreement.2. The events leading up to the August 23 agreement 6In July 1977, Upland's drivers complained to UnionRepresentative Rooks that Upland's owner, Wilson, wasoperating another trucking company, G. W., which wassubhauling for Upland and that its drivers were performingwork Upland's drivers should have been doing. Rookspromptly spoke to Wilson and advised him that his con-duct violated the subcontracting article, article XVII, ofthe collective-bargaining agreement. In addition, Rookstold Wilson the Union was attempting to get subhaulers,such as G. W., that did business with Kaiser Steel to "be-come union": in return, the subhaulers' employees wouldreceive the health and welfare benefits provided in theUnion's collective-bargaining agreement. Wilson toldRooks to speak to Fenstermacher, Upland's labor relationsconsultant.Later, in July 1977, Rooks spoke to Fenstermacher and,in substance, advised him that, because the drivers of Up-land and G. W. worked in such close proximity, the G. W.drivers felt they should have some of the contractual bene-fits enjoyed by the union (Upland) drivers. Rooks asked ifsomething could be worked out to remedy the situation.Fenstermacher indicated he would talk about the matterwith Wilson.Fenstermacher talked with Wilson and thereafter metwith Rooks and told him Upland was amenable to resolv-ing the problem created for the Union by Wilson's opera-tion of G. W. Fenstermacher stated Wilson would recom-mend that the G. W. drivers join the Union and, on thesubject of health and welfare benefits for G. W.'s drivers,stated that since Upland was in an economic bind, the onlyway it would agree to include G. W.'s drivers under thecontractual health and welfare plan would be if the driversagreed to pay 50 cents an hour toward the cost of suchcoverage and have it deducted from their wages.'6The descnption of the several conversations in this section betweenRooks, Fenstermacher. and Wilson and between Rooks and Fenstermacherare based upon the testimony of Fenstermacher and Wilson Rooks' testimonyconflicts with Fenstermacher's and Wilson's in several significant respects.particularly on the subject of whether Wilson or Fenstermacher indicated toRooks it was Upland's intent to deduct the cost of the G. W. employees' healthand welfare benefits from their wages. I have credited Fenstermacher's testi-mony In this regard because he was a very convincing witness who impressedme as a more credible witness than Rooks. Although Wilson was not anespecially convincing witness, his testimony was not inconsistent withFenstermacher's regarding significant matters, and he impressed me as a morecriedible witness than Rooks.T'he parties disagree about the meaning of the August 23 agreement.General Counsel contends that the agreement unambiguously requires Re-spondent Upland to pay the cost of the G. W. drivers' health and welfarebenefits Respondents contend that the August 23 agreement is ambiguousin this respect and. in order Io ascertain the meaning of the agreement, it is(ContlnuedG. W. TRUCK 335 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe next meeting relevant to this case was betweenRooks, Fenstermacher and Wilson early in August 1977.Rooks indicated his desire to have G. W.'s drivers join theUnion and pointed out that at one time Upland employedbetween 30 and 40 drivers, but now only listed 10 or 11 onits seniority roster, and expressed his concern thatUpland's drivers were being phased out by Wilson's use ofthe nonunion drivers employed by Respondent G. W.Rooks stated that the Union wanted Upland to employ aminimum of 10 regular drivers. Wilson indicated that hewould be favorably disposed to employing a minimum of10 regular Upland drivers, would encourage G. W.'s driv-ers to join the Union, and give the drivers employed byG. W. health and welfare benefits if the Union agreed thatUpland could continue to use G. W. as its subhauler, eventhough, in violation of the contractual subcontracting arti-cle, G. W. did not observe the terms and conditions ofemployment set forth in the Union's collective-bargainingagreement. Wilson emphasized, however, that he wouldnot force G. W.'s drivers to join the Union but would en-courage them to do so, explaining it would be beneficial tothe Company that they have union cards, inasmuch as theypicked up and delivered at companies whose employeeswere represented by unions. Wilson also stated, in connec-tion with health and welfare benefits for G. W.'s drivers.that the cost of such benefits would be deducted from thewage scale of those employees who expressed a desire toparticipate in the health and welfare program and ex-plained to Rooks how the money would be deducted.8Fen-stermacher indicated that when he and Rooks were in SanFrancisco the following week, dealing with other business,they could discuss further the matter of the health andwelfare benefits.On approximately August 10, 1977, Rooks and Fenster-macher, while in San Francisco on business unrelated tothe events pertinent to this case, met for lunch with JackCrotty, the Teamsters Union joint state chairman forSouthern California.9They asked Crotty whether it waspossible for G. W.'s drivers to be covered by the collective-bargaining contract's health and welfare trust even thoughG. W. was not a party to the contract. Crotty suggestedthat this could be accomplished by placing G. W.'s driverson Upland's seniority roster, and, in this way, Uplandcould make the payments on their behalf into the healthand welfare trust at the same time it submitted paymentson behalf of its own drivers. Fenstermacher indicated thatnecessary that I examine the discussions between the parties which resultedin the signing of the agreement. General Counsel argues that such evidenceis not admissible because of the Parol Evidence Rule. I disagree. Even as-suming that the meaning of the August 23 Agreement is clear on its face andconstitutes an integrated agreement. "it is ...well established that evi-dence may be introduced for the purpose of ascertaining the correct inter-pretation of [thel Agreement." Inrer-Lakes Engineering Companyv, 217NLRB 148, 149 (1975), and the authorities cited therein, where the Boardconsidered extrinsic evidence in order to ascertain the meaning of an unam-biguous agreement. The evidence here was taken in order to ascertain themeaning of the August 23 Agreement, not to vary its terms. Under thesecircumstances, it was properly received for that purpose.8 Employees who earned $6 or more an hour would have 50 cents an hourdeducted from their paychecks. whereas those who were earning less than$6 would receive a pay raise of only 50 cents an hour rather than theirscheduled $1 hourly increase.9 Crotty did not testify.this procedure was acceptable to him but reminded Rooksthat the only way Upland would contribute money on be-half of G. W.'s drivers was if the drivers paid toward thecost of the insurance benefits. The discussion ended withFenstermacher and Rooks agreeing that Fenstermacherwould draw up a written agreement for the parties to sign.On August 23, 1977, Fenstermacher visited Wilson's of-fice for the purpose of drawing up an agreement. Hephoned Rooks and indicated he was in the process ofdrafting an agreement for Rooks' signature and read himthe following:(A)LETTER OF UNDERSTANDING AND AREEMENIby and betweenUPLAND FREIGHT LINES, INC. ANDTEAMSTER'S UNION LOCAL 467.It is agreed between the parties hereto that the em-ployees of G. W. Truck, sub-hauling for UplandFreight Lines, Inc., shall be shown on a separate se-niority list of Upland Freight Lines, Inc., for the pe-riod of time that G. W. Truck continues to sub-haulfor Upland Freight Lines, Inc. A copy of this separateseniority list shall be mailed to Teamster's Union, Lo-cal 467 each thirty (30) days.Those employees shown on the separate senioritylist of Upland Freight Lines, Inc., (G. W. Truck em-ployees), shall have the same Health and Welfare pre-miums paid on their behalf, by Upland Freight Lines,Inc., as Upland Freight Lines, Inc. pays on it's regularemployees.All other provisions of Article 32 of the WesternMaster Freight Agreement shall remain in full forceand effect.(B)LETTER OF UNDERSTANDING AND AGREEMENTby & betweenUPLAND FREIGHT LINES, INC. &TEAMSTER'S UNION LOCAL 467.It is agreed that as a condition of signing the letterof agreement dated August 23, 1977, between UplandFreight Lines, Inc., and Local 467, that the provisionsof Article 17 of the California Intrastate Truckloadand Steel Supplemental Agreement shall not apply tothose operations of Upland Freight Lines, Inc. andG. W. Truck.It is further agreed that Upland Freight Lines, Inc.shall maintain a minimum of ten (10) men on the reg-ular seniority roster for the life of the agreement.It is further agreed that Local 467 withdraws anystrike notices in effect at the time of the signing of thisletter of understanding.The Health & Welfare payment contributions,made by Upland Freight Lines, Inc. for the employeesof G. W. Truck, shall become effective October 1,1977.It is agreed that the separate seniority list of G. W.Truck is not to be dovetailed into nor intermingledwith the seniority roster of Upland Freight Lines, Inc. G. W. TRUCK337Rooks asked that a third letter of understanding be pre-pared for the parties' signatures identical in content to (B)supra, except that the final paragraph be deleted. Rooksexplained that he wanted to show this third letter of under-standing to other employers under contract with theUnion, who used subhaulers, because he did not wantthese other companies to know the extent that the Unionhad gone along with Upland's use of G. W. as a subhauler.Fenstermacher agreed to prepare the third document. Also,Fenstermacher informed Rooks that as had been statedpreviously, the cost of the health and welfare benefits forG. W.'s drivers would be deducted from their wages. Spe-cifically, he stated that those employees currently receiving$6 an hour would have 50 cents an hour deducted fromtheir pay if they wanted health and welfare benefits andthose whose pay was scheduled to be raised to $6 an hourwould only be raised to $5.50 if they wanted to participatein the health and welfare program.Later that day, August 23, Fenstermacher went toRooks' office, where he delivered to Rooks copies of thethree letters of understanding described supra, hereincalled the August 23 Agreement. Fenstermacher onceagain stated that the only way Upland could contributeinto the health and welfare trust fund on behalf of theG. W. drivers was to deduct money from the employees'wages, as had been previously stated. Rooks indicated hehad no objections to this, but left the office to discuss theAugust 23 Agreement with the Union's President Lee Col-bert. Rooks reentered the office with Colbert and indicatedthe August 23 Agreement was satisfactory as written.Rooks and Fenstermacher affixed their signatures to thedocuments. Rooks for the Union, Fenstermacher on behalfof Respondent Upland.3. The implementation of the August 23 agreementThe truckdrivers employed by Respondent G. W., in-cluding Robert Dietrich and John Corp, joined the Unionlate in August 1977 after Rooks, the Union's representa-tive, explained that if they joined the Union, RespondentUpland would pay for their health and welfare benefitsand, to support this assertion, showed them the August 23agreement.Soon after the signing of the August 23 agreement, theowner of Respondents, Wilson, in late August or early Sep-tember, spoke separately to Corp and Dietrich about theUnion and the cost of the health and welfare benefits.In speaking to Corp, Wilson asked whether all ofG. W.'s drivers, including Corp, had "went down to theUnion." Corp answered in the affirmative, explaining toWilson that the Union had told them that if they joinedthe Union their health insurance benefits would be paidand also had told them that sooner or later they wouldhave to carry a union card to enter Kaiser Steel's facility,where they made most of their pickups. Wilson informedCorp, "I wish you would have been a man about it andcame to me first instead of going to the Union." This wasthe extent of their conversation. Also. during the same timeperiod, Wilson spoke to Corp about the cost of health andwelfare benefits. Wilson told Corp that the Union wantedG. W.'s drivers to receive health and welfare benefits andasked if Corp would be willing to pay 50 cents an hour toreceive these benefits.' Corp stated he was not interested.In speaking to Dietrich, Wilson asked if he was "one ofthose that had went down and joined the Union." Dietrichanswered in the affirmative. Wilson asked why Dietrichhad not come to him. Dietrich explained it was his under-standing that Kaiser Steel, one of Respondents' principalcustomers, intended to start asking the drivers to showunion cards and that by joining the Union he had gotten aunion card and would also receive health insurance bene-fits. Wilson acknowledged that he had spoken to UnionRepresentative Rooks and that there was something goingon which meant everyone would have to have a union cardto enter Kaiser Steel. Dietrich stated he had not joined theUnion to make trouble but to get a union card and to gethealth and welfare benefits. Wilson stated he would like tohave Dietrich remain in his employ because he was a gooddriver who learned fast and stated that there was a chanceDietrich could go to work for Upland after an Uplanddriver had quit, inasmuch as Dietnch was next in line for ajob with Upland. On the subject of health and welfare ben-efits, Wilson told Dietrich that he thought the G. W. driv-ers should have such benefits if the drivers themselves werewilling to pay 50 cents an hour, which would be deductedfrom their pay. l Dietrich asked what the other drivers hadsaid about this. Wilson stated they had refused. Dietrichindicated that he thought 50 cents an hour was extremelyhigh but if the other drivers agreed, he would go along withthem as he did not want to be in the minority.This much of the aforesaid conversation between Diet-rich and Wilson is undisputed. In dispute is Dietrich's testi-mony that during the conversation Wilson warned him hewould close his business, take the trucks, and open up else-where without the Union. Dietrich also testified that, im-mediately after this conversation, he overheard Wilsonspeaking to a group of Upland's drivers and that Wilsontold these drivers, "I can close this place today, take mytrucks and open up somewhere else." Wilson testified hemade no such threats either to Dietrich or to Upland'sdrivers. Rather, Wilson testified that he told Upland's driv-ers he was happy they were working hard and that, for thefirst time in several years, business conditions looked fa-vorable for Upland and thanked them for agreeing to res-cind the provision in the Union's collective-bargainingcontract dealing with pension contributions.'2Wilson fur-ther testified that he told the Upland drivers there ap-peared to be a lot of bickering between them and G. W.'sdrivers, that the G. W. drivers were complaining thatUpland's drivers were calling them scabs and leeches andthe Upland drivers were also complaining about G. W.'sdrivers. Wilson stated that it would be better if the driversfrom the two companies worked together in harmony andwarned Upland's drivers that if they did not do so, he9 Corp at the time was earning over $6 per hour.Dietrich was earning $6 an hour.J2 The Union, in June or July 1977. as I have found supra, with the per-mission of Upland's drivers. agreed not to enforce the provision in ts con-tract with Upland calling for pension contnhutionsG. W. TRUCK 337 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould take (. W.'s trucks and move them to another loca-tion.Wilson and Dietrich did not impress me as convincingwitnesses when they gave the aforesaid testimony. How-ever, in this instance, Wilson impressed me as the morereliable of the two. In addition, although Dietrich was pres-ent for approximately 20 minutes when Wilson spoke toUpland's drivers, he was vague and evasive when ques-tioned about the context in which the alleged threat toclose was voiced 13 and, other than the alleged threat andWilson's introductory remarks, was not able to rememberanything else that Wilson said at this meeting. For all thesereasons, I have rejected Dietrich's testimony insofar as itattributes a threat by Wilson to close his business becauseof union considerations.In early September 1977, following Wilson's aforesaidconversations with them, Dietrich, Corp, and anotherG. W. driver complained to Union Representative Rooksthat Wilson had indicated he intended to deduct 50 centsan hour from their pay to cover the cost of health andwelfare benefits. They asked Rooks whether the Union hadagreed to this. Rooks stated that no such agreement hadbeen made with Wilson by the Union, but the employeesdid not have a valid grievance until Wilson actually de-ducted the money from their pay. If Wilson did this, Rookspromised he would act.In late September or early October 1977, Wilson askedDietrich whether he had given any more thought to paying50 cents an hour for health insurance benefits. Dietrichanswered that it sounded extremely expensive. Wilson toldhim "they" were considering only charging the employeesfor 40 hours of work, not their overtime hours. Dietrichstated he still felt it was too expensive and also expressedthe view that he did not think he should have to pay forhealth and welfare benefits because he was already payingdues to the Union and that the Union had advised him thatthere was an agreement between Wilson and the Unionstating that G. W.'s drivers' health benefits would be paidfor. Wilson acknowledged that there was an agreement be-tween himself and the Union, but explained to Dietrichthat the Union had told Wilson he could charge the drivers50 cents an hour.l4Later that same day, after speaking with Wilson, Diet-rich phoned Rooks and told him Wilson had asked him topay 50 cents an hour for health insurance benefits. Rooksadvised Dietrich that he did not have to pay, as the Unionhad a signed agreement with Wilson. A few days later,Dietrich and Corp visited Rooks, at which time Dietrichtold Rooks they had been advised by Wilson that he hadthe right to charge them for health insurance benefits be-cause the Union had given him that right. Rooks deniedthis. He told Dietrich and Corp that Wilson had signed ano Likewise. Dietrich was vague and esasie when questioned about thecontext in which Wilson voiced the threat to him when thee were alone.14 'The description of this conversation between Wilson and D)ietrich isbased upon Dietrich's testimony. Wilson testified that he spoke to Dietrichseveral times about health insurance and that Dietrich rejected it. giving thereason that he had just purchased health insurance elsewhere. Then Wilsoninconsistently testified that Dietrich rejected it. giving the reason that it wastoo expensive and he thought he couldpurichase it elsewhere. In this instance,Dietrich impressed me as the more convincing witness.agreement with the Union which obligated him to pay thecost of the employees' insurance and not deduct it fromtheir wages. Rooks, to support this assertion, showed themthe August 23 agreement.During October 1977. when Rooks discovered that Up-land had not made any contributions into the health andwelfare trust on behalf of G. W.'s drivers, he complainedto Fenstermacher 15 and Blacksmith 16 that Wilson had notcomplied with the terms of the August 23 agreement in thathe was not contributing into the health and welfare trustfund on behalf of G. W.'s drivers." Wilson was apparentlyout of town during this period and neither Fenstermachernor Blacksmith was able to satisfy Rooks' complaint; so,on October 28, 1977, Rooks mailed a letter on the Union'sstationery to Wilson and a copy to Fenstermacher, whichstated: "Your company has failed to meet your obligationunder our Letter of Agreement. October I, 1977, you wereto pay contributions on employees of G. W. Wilson Truckl.ine as per our agreement, therefore this is our 72-hournotice of intent to strike." 18Late in October and in the middle of November 1977.Blacksmith spoke to Dietrich '9 and told him the Unionhad been asking about the health insurance and that Wil-son wanted to know whether Dietrich had given any morethought to paying 50 cents an hour for the insurance. Diet-rich replied that he would not pay for the health insurance,explaining to Blacksmith that the Union had said he wasnot obliged to pay for it and that he did not understandwhy he had to pay twice for the same insurance.20l einstermacher is Upland's labor relations consultant who had negoti-ated tie August 23 agreement.16 Blacksmith is Upland's corporate secretary and is In charge of Respon-dent's business operations in Wilson's absence.Blacksmith testified that during this period of time she spoke to Rooksover the telephone and informed him that [)ietrich and Corp did not wantthe health insurance. Since Rooks impressed me as the more credible wit-ness oin this ]p)int, I reject Blacksmith's testimniny to the extent that it isincolnsistenl with Rooks' description of his phone conversations with Black-smith at this point of time. I note that Blacksmith was vague and evasivewhen questioned about the content of these phone conversations and, al-though she supposedly spoke about several matters with Rooks, could onlyrecall one item. namely. that she told Rooks that Dietrich and Corp did notwallt the insurance. She had absolutely no recollection of what Rooks saidduring these conversations.S Despite Wilson's failure to comply with Rooks' interpretation of theAugust 23 agreement, the Union never carried out the strike threat nor hasit taken any other action against Upland. The Union has apparently acceptedthe August 23 agreement as interpreted by Respondents.1Blacksmith testified that at Wilson's request she spoke to all the G. W.drivers. including Dietrich, to find out if the) wanted health insurance. Shewas an unconvincing witness on this subject. She gave the impression ofha ing no independent recollection of her conversation with Dietrich. Whenasked to describe it, she testified in terms of "1 would have said." Shetestified that she offered Dietrich the insurance and asked if he wanted it at"pay scale" but did not explain to Dietrich what she meant by "pay scale."Inconsistently, she also testified that she spoke only to C'orp and Dietrich.not to all the G. W drivers and that she did not speak to Corp and Diet-rich about the insurance at Wilson's request, but the subject came up fortui-tously and she "discussed" it with them. This is contrary to her testimonythat she spoke to them at the request of Wilson and did not discuss thesubject with them but,. without explanation, offered them the health insur-ance at "pay scale " In short, Blacksmith impressed me as an unreliablewitness when she testified about these conversations; thus. I have creditedDietrich. who seemed to me to be the nmore credible of the two on thisparticular matter.' As noted previously, Union Representative Roo)ks initially toldG. W.'s drivers that, by joining the Union, they would receive health andwelfare benefits pursuant to the t!nion's August 23 agreement with Upland. G. W. TRUCK3394. Dietrich's dischargeOn December , 1977, pursuant to the health and wel-fare program contained in Upland's contract with theUnion, Dietrich filed a $6.65 health insurance claim withthe administrator of the health and welfare trust. The claimwas returned to Dietrich by the administrator approxi-mately December 8 with the notation, "this person has notbeen reported." Dietrich phoned Union RepresentativeRooks and told him what had happened. Rooks stated thatthe notation meant Dietrich's insurance had not been paid.Rooks promised to check into the matter.Thereafter, on two occasions, Rooks phoned Wilson,who was out of his office, so Rooks spoke to Blacksmith.Rooks told Blacksmith that Dietrich had filed a health in-surance claim which had been returned with an indicationthat Dietrich was not covered by the health insurance plan.Rooks also stated that Dietrich's wife had phoned theUnion's office and spoken to a secretary abusively aboutthe claim not being paid. Rooks stated that he wanted toget the matter straightened out. Blacksmith told him thatDietrich did not have insurance coverage. Rooks indicatedthat he knew this, but wanted the matter straightened out,inasmuch as he did not feel that an office secretary shouldtake abuse from a driver's wife.After Blacksmith spoke to Dietrich about the matter,Dietrich spoke to his wife and denied that she had phonedthe Union's office about the insurance claim. Blacksmithalso told Dietrich, "you know you don't have insurance."In response, Dietrich stated that he thought he was coveredby the health insurance program, explaining to Blacksmiththat it was his understanding that when he joined theUnion or received his membership card from the Unionthat it covered his insurance.2'In the meantime, Blacksmith phoned Wilson at his homeand informed him that Rooks phoned, stating that Dietrichhad filed a health insurance claim, On either December 12or December 13, 1977, the first day Wilson returned to hisoffice following Blacksmith's message, Wilson phonedRooks and asked him about Dietrich's insurance claim.Rooks stated that Dietrich had filed an insurance claim,that the Union did not have his name among those forwhom Wilson was making contributions, that Dietrichwanted to know why he did not have any insurance cover-age and Rooks also wanted to know the reason. Wilsonexplained that the reason no contribution had been madefor Dietrich was that the agreement between the Unionand Wilson was that Wilson was not to force the employ-ees to take the insurarce and that Dietrich had told Wilsonhe did not want the health insurance.22Thus. Dietrich thought that his Union dues and fees constituted his pay-ment for the health and welfare benefits. hence, his belief that by allowingWilson to deduct the cost of the benefits from his pay. he would be pa)ingtwice for the insurance.21 The description of Blacksmith's conversations with Dietrich is basedupon Blacksmith's testimony. Dietrich testified that on approximately De-cember 9 1977, Blacksmith asked whether he had filed insurance claimsagainst Wilson. Dietrich admitted having done this. Blacksmith. accordingto Dietrich, told him that the Union had phoned about the claims andwanted to know why Wilson had not paid Dietrich's health insurance andthat the Union had said it was going to strike the Compans. Blacksmith, inthis instance, impressed me as the more credible witness.On the morning of December 13, 1977. Wilson dis-charged Dietrich. Wilson informed Dietrich that he wasdischarged for being dishonest, in that he had submitted ahealth insurance claim knowing he was not covered by thehealth insurance program, inasmuch as Wilson had previ-ously given him an opportunity to participate in the pro-gram, but Dietrich had declined to do so.5. The events postdating Dietrich's dischargeOn December 14, 1977. Dietrich filed a grievance withthe Union protesting his discharge. The gnevance stated:"I was told I was fired because of dishonesty. When Iasked them to explain, they said because I filed a claim forinsurance through the Union when I was supposed to haveknown that this insurance was not paid by Wilson." Onapproximately December 15, Rooks phoned Fenstermach-er and told him that Wilson had fired Dietrich for dishon-esty and that Rooks intended to file a grievance onDietrich's behalf challenging the validity of the discharge.Fenstermacher stated that such a grievance was improperbecause Dietrich's employer. Respondent G. W., did nothave a contract with the Union. Rooks indicated he agreedwith Fenstermacher's position, but since Dietrich was amember of the Union, Rooks had to see if he could dosomething for him. Rooks asked if there was any way topersuade Wilson to reinstate Dietrich. Fenstermacher stat-ed he would discuss the question with Wilson.Fenstermacher did not speak to Wilson until approxi-mately December 19, 1977. Fenstermacher then spoke toRooks in Rooks' office. Fenstermacher stated that Dietrichshould go and talk to Wilson, as Wilson had agreed toreinstate him and give him a second chance and wouldreduce his discharge to a suspension. Rooks indicated hisapproval.23During this meeting between Fenstermacherand Rooks, Dietrich phoned Rooks and asked "how is itgoing, when do I go back to work." Rooks told him that hewas talking at that moment with Fenstermacher and theyhad discussed the situation and would like him to talk withWilson on Thursday, December 22. Dietrich agreed.On Monday, December 26, 1977. Dietrich went to Re-22 Rooks denied speaking with either Blacksmith or Wilson aboutDietrch's health insurance claim prior to his discharge. The descriptions Inthis section of Rooks' conversations with Blacksmith and Wilson concern-ing Dietrich's health insurance claim are based upon Wilson's andBlacksmith's testimony, inasmuch as the) impressed me as more crediblewitnesses on this point than Rooks. In addition, the probabilities inherent iithe situation support the conclusion that Rooks, upon receipt of I)letrich'scomplaint. on December 8 phoned Wilson as Blacksmith testified he did. Inthis regard. as noted previously. Dietrich admits that Blacksmith. In theirconversation on December 9, indicated that Wilson had learned aboutetrinch's health insurance claim from a representatie of the nion. Thereis no suggestion in the record that Wilson could have learned aboutDietnch's claim from any source other than RooksThe description of Fenstermacher's conversations with Rooks in thissection, whenever there Is a conflict, is based upon Fenstermacher's testi-mon,. Rooks, n substance, testified that prior to Dletrch's postdischargeconversation with 'Wilson there was onls one conversation between Rooksand Fenstermacher, at which time theV agreed the) would try to arrange ameeting between Wilson and Dietrich. To the extent that Fenstermachertestified, there were two consersatsns between himself and Rooks duringthis period and. to the extent his version of the first conversation differsfrom Rooks', I credit him because he impressed me as a more crediblewinessG. W. TRUCK 339 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondents' place of business and spoke to Wilson.24He wasescorted into Wilson's office by Blacksmith, who then wentback to her desk, which was between 15 to 18 feet fromWilson's office. The door of the office was open and, al-though she was working at the time, Blacksmith, who wascurious about the meeting, listened to the conversation be-tween Dietrich and Wilson.25Blacksmith, Dietrich, andWilson testified about the meeting.A composite of Wilson's and Blacksmith's testimony,which is substantially in agreement, establishes that Wilsonoffered Dietrich his job back and explained to him that theoffer was a voluntary one, without any pressure from theUnion. Dietrich disputed this, stating that the Union hadforced Wilson to reinstate him. Wilson denied this and ex-plained to Dietrich that he had discussed the matter withhis labor relations consultant and the Union and was rein-stating him as a favor. Dietrich accused Wilson of lying,reiterating that Wilson was being forced to reinstate him.At this point Wilson informed Dietrich that if that was hisattitude, "we don't need it" and asked whether they reallyhad anything to talk about. Dietrich answered in the nega-tive and stated that Wilson could "shove the damn job upyour ass" and that he had seen a lawyer and had been tothe National Labor Relations Board. This ended the meet-ing.Dietrich's version of the meeting is that he told Wilsonthat the Union had sent him to talk about returning towork because the grievance he had filed protesting his dis-charge had been decided in his favor. Wilson stated therewas nothing for them to talk about and that the grievancehad gone against Dietrich. Dietrich stated that someonewas lying to him and at this point got into a brief discus-sion with Wilson about the reason for his discharge. Themeeting ended with Wilson stating there was nothing forthem to discuss and Dietrich saying that, if Wilson felt likethat, then he, Dietrich, had already phoned the NationalLabor Relations Board and would see him in court.Wilson and Blacksmith, whose testimony in essential re-spects was mutually corroborative, impressed me in thisinstance as more credible witnesses than Dietrich. Accord-ingly, I have credited their version, which has been set outabove. In sum, I find that on December 26, 1977, Wilsonoffered to reinstate Dietrich to his former position but,when Wilson refused to acknowledge that Dietrich's dis-charge grievance was meritorious and his reinstatementwas the result of this, they got into an argument, and, in afit of anger, Dietrich, in effect, refused to return to workabsent Wilson's acknowledgment that Dietrich's dischargefor dishonesty was without justification.B. Ultimate Findings1. The threats and interrogationThe amended complaint alleges that in late August orearly September 1977, Respondents violated Section24 Dietrich had gone to the facility on Thursday. December 22, as sched-uled, but Wilson was not there.25 Wilson is hard of hearing. so) he speaks in a loud tone of voice: thus, itwould not have been difficult to hear him from where Blacksmith was sit-ting.8(a)(l) of the Act when Wilson "threatened an employeewith discharge if said employee refused to stop engaging inunion or other protected concerted activities" and "threat-ened to close Respondents' business operations and to re-locate them elsewhere should employees persist in engag-ing in union or other protected concerted activities." Theseallegations are based upon the testimony of Robert Diet-rich, which, as described supra, has been rejected. I shallfor this reason recommend that this portion of theamended complaint be dismissed.The amended complaint alleges that in late August orearly September 1977, Respondents violated Section8(a)(l) of the Act when Wilson "interrogated an employeeabout why he and other employees had joined the Union."The record, as I have found previously in this decision,establishes that, in early September 1977, shortly afterG. W.'s drivers joined the Union, Wilson spoke to driversCorp and Dietrich about the Union. Wilson asked if Corpand the other drivers "went down to the Union." Corpanswered in the affirmative and explained to Wilson whyhe had joined the Union. In response, Wilson stated that hewished Corp had spoken to Wilson before joining theUnion. Wilson asked Dietrich if he was one of those whohad "went down and joined the Union." Dietrich answeredin the affirmative. Wilson then asked why Dietrich had notcome to him instead of joining the Union. In reply Dietrichexplained that he had not joined the Union to make trou-ble for Wilson and explained his reasons.In my opinion, the seeking out of Corp and Dietrich,questioning them, in effect, if they had joined the Union,and asking Dietrich why he had joined the Union, werecalculated to force these employees to reveal to Wilsontheir Union sentiments. I further find that, in the absenceof any justification or explanation. Wilson's questioningthese employees about their Union activities and senti-ments, without assurances of nonreprisal, was coercive inviolation of Section 8(a)(1), especially since Wilson indi-cated to the employees that they should have spoken tohim first before joining the Union, thus indicating that helooked with disfavor upon their conduct of joining theUnion. It is for these reasons that I shall find that by inter-rogating employees Corp and Dietrich about their Unionsympathies and activities, Respondents have violated Sec-tion 8(a)(1) of the Act.2. Dietrich's dischargeThe General Counsel takes the position that in filing hishealth insurance claim Dietrich was attempting to imple-ment the terms of a collective-bargaining agreement, whichconstitutes protected concerted activities, and was dis-charged for engaging in this conduct. I agree.In concluding that in filing the health insurance claimDietrich was attempting to enforce a provision of a collec-tive-bargaining agreement pertaining to health and welfarebenefits and that Respondents knew this to be the case, Iwas influenced by these considerations. Respondent Up-land had entered into an agreement with the Union, theAugust 23 agreement, which in part provided that G. W.'sdrivers were covered by the health and welfare programincluded in Upland's contract with the Union. In this re- G. W. TRUCK341gard, the August 23 agreement provides that, effective Oc-tober 1, 1977, the "(G. W. Truck Employees), shall havethe same health and welfare premiums paid on their behalf,by Upland Freight Lines, Inc., as Upland pays on it's regu-lar employees." The negotiations which resulted in thisagreement and its implementation reveal that the partieswere referring to the health and welfare plan contained inUpland's collective-bargaining agreement with the Union.Subsequent to the signing of the August 23 agreement,Union Representative Rooks persuaded Dietrich and otherG. W. drivers to join the Union by telling them if theyjoined the Union that Upland would pay for their healthand welfare benefits and, to demonstrate that this was true,showed them the August 23 agreement. Thereafter, Diet-rich told Wilson, Respondents' owner, that based upon theAugust 23 agreement it was his belief that he was coveredby the Upland drivers' health and welfare program and,subsequently, filed the insurance claim which resulted inhis discharge.In concluding that Dietrich was discharged because hefiled the health insurance claim, I was influenced by theseconsiderations. On December 13, 1977, Wilson explainedto Dietrich that he was discharged for filing a health insur-ance claim with the knowledge that he was not covered bythe health and welfare program, having previously refusedWilson's invitation to participate. Hence, Wilson told Diet-rich that he felt Dietrich had acted dishonestly in filing theclaim. Also, Wilson testified that Dietrich filed the claimknowing he was not covered by the health and welfareprogram, as he had turned down Wilson's invitation to par-ticipate in the program, and that, in these circumstances,Dietrich had acted dishonestly, which resulted in his dis-charge.Based upon the foregoing, I am persuaded that in filingthe health insurance claim Dietrich was asserting a claimunder the terms of the August 23 agreement and, in assert-ing this claim, sought to implement a collective-bargainingagreement applicable to him as well as the other G. W.drivers and, since the implementation of such an agree-ment by an employee is but an extension of the concertedactivity giving rise to that agreement, Dietrich was therebyengaging in protected concerted activities.26The fact that Dietrich, in relying upon the terms of theAugust 23 agreement, misinterpreted the agreement 27 isnot relevant to the issue of whether he engaged in protect-ed concerted activities, for the protection of the Act is not26 It is settled that an employ)ee who asserts a claim pursuant to a collec-tive-bargaining agreement s engaged in furtherance of the same concertedactivit which resulted in making of the agreement. L RB v. Interboro( ntractors, Inc., 388 F.2d 495. 500 (2d (ir. 1967); Merl'n Bunnec and Clar-eni Bunnes. Partners, Bunnes Brr (struciln ('mpani,. 139 N.RB 1516.1519 1962).27 On its face the plain meaning of the health and welfare language con-tained in the August 23 agreement is that LUpland shall pay for the cost ofthe drivers' health and welfare benefits floeser, the evidence set forth.rupra, concerning the negotiation meetings which resulted in this languageoverwhelmingly establishes that the parties agreed that the cost of the healthand welfare benefits for (. W.'s drivers would he paid hb the drivers inso-far as their normal hourli rate of pas would be reduced 50 cents if theschose to participate n the program. Moreover at all times subsequent to thesigning of the August 23 agreement. Upland's conduct has been consistentwith this interpretation and the nion has apparentl) not taken an' actionagainst t planddependent upon a correct interpretation of a collective-bargaining agreement or on the merit or lack of merit ofthe concerted activities. See N.L.R.B. v. H. C. Smith Con-struction Co., 439 F.2d 1064 (9th Cir. 1971); Anaconda Alu-minum Company, 160 NLRB 35, 40 (1966): MushroomTransportation Co., Inc., 142 NLRB 1150, 1157 58 (1963).Nor does the record establish that Dietrich, in filing hisinsurance claim, acted frivolously or in bad faith or out ofa desire to harass management; rather, it reveals that Diet-rich held a reasonable basis for believing that his interpre-tation of the August 23 agreement was the understandingwhich had been agreed upon. The facts, set forth in detail,supra, depict a context of events preceding the filing ofDietrich's insurance claim which indicate that Dietrich'sconduct was the result of a good faith and reasonable be-lief that the August 23 agreement provided him with healthinsurance coverage that was paid for by Upland.28Thus,after the signing of the August 23 agreement, Union Repre-sentative Rooks persuaded Dietrich to join the Union byinforming him that if he joined he would receive health andwelfare benefits paid for by the employer and, in order toconvince him of the truth of this assertion, showed him theAugust 23 agreement. The meaning of the pertinent part ofthe August 23 agreement which deals with health and wel-fare benefits-"[G. W. drivers] shall have the same healthand welfare premiums paid on their behalf, by [Upland] as[Upland] pays on it's regular employees" 9 -is clear on itsface. The meaning a person would normally ascribe to thislanguage is that Upland had obligated itself to pay the cost(premium) of the health and welfare benefits on behalf ofG. W.'s drivers. When Dietrich and Corp informed UnionRepresentative Rooks that Wilson had said the Union ver-bally agreed that Wilson could reduce the drivers' wagesby 50 cents an hour to pay for their health and welfarebenefits, Rooks vigorously denied such an agreement andinformed Dietrich and Corp that the August 23 agreementobligated Wilson to pay the cost of these benefits andagain showed them a copy of the August 23 agreement.These circumstances establish that, in filing the insuranceclaim, Dietrich acted in good faith with a reasonable beliefthat he was covered by the health and welfare programcontained in Upland's contract with the Union and thatUpland had entered into an agreement with the Union topay for the insurance on behalf of G. W.'s drivers. In viewof this, it is immaterial that, in discharging Dietrich, Wil-son may have thought that when Dietrich filed his insur-ance claim he had acted dishonestly or in bad faith. See,N.L.R.B. v. Burnup & Sims, Inc., 379 U.S. 21 (1964); Paul28 In s concluding, I have carefully considered the fact that. prior o thetime Dietrich filed his insurance claim. Wilson. in effect. notified him thathe was not covered by the applicable health insurance program and wouldnot be covered unless he permitted Wilson t deduct 50 cents an hour fromhis pay. his circumstance. however, when viewed in the context of theentire record. particularl5the factors set forth ira. is insufficient to im-pugn Dietrich's got)d-faith belief that the August 23 agreement meant exact-ly what it stated: "[G. W driversl shall have the same health and welfarepremium paid on heir hehalf h [LUpland at lIpland pars n its regularemp/o ree. [Emphasis added.l It is undisputed that pland pays the cost ofthe health and welfare benefits for its regular emplosees: and, presumablsI)letrich wht worked in close proximity to these drisers. knew f thisAs noted prevsiousl,. Upland pays the cost of the health and welfarebenefits for its regular employees. and I)ietrich who worked In close prox-imity it these drivers. presumably knew thisG. W. TRUCK 34' 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDC'usano, et al. trading as American Shuffleboard Conmpatn,.etc., 92 NLRB 1272, 1274 75 (1951).Based upon the foregoing, I find that Wilson's dischargeof Dietrich for asserting a health and welfare claim underthe terms of a collective-bargaining agreement 31 interferedwith, restrained, and coerced him in the exercise of hisright to engage in such activity and, thereby, violated Sec-tion 8(a)(1) of the Act."'(CON(C.USIONS OF lA.wBy interrogating employees about their Union member-ship and activities and by discharging Dietrich for assert-ing a claim for health and welfare benefits under a collec-tive-bargaining agreement, Respondents engaged in unfairlabor practices within the meaning of Section 8(a)(1) and2(6) and (7) of the Act.rhi RMEI)YI shall recommend an Order directing Respondents tocease and desist from their unfair labor practices, to makeDietrich whole for losses sustained as a result of the unlaw-ful discharge, and to post an appropriate notice. I shallrecommend that Respondents make Dietrich whole for anyloss of earnings he may have suffered by reason of hisdischarge by payment of a sum of money equal to thatwhich he normally would have earned as wages from thedate of his discharge. December 13, 1977. to December 26.1977. the date he was offered reinstatement to his formerposition, less his net earnings during such period withbackpay computed in the manner established in F W.Woolworth CompanY, 90 NLRB 289 (1950), with interest tobe computed in the manner set forth in Florida Steel Corpo-ration, 231 NLRB 651 (1977). See, generally, Isis Plumbing& Heating Co., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:I Upon a careful consideration of the Ahole record. I havte concludedthat the evidence does not warrant a finding that D)ietrich "as dischargedbecause f UInion animus or because he enlisted the [nion's help il t-tempting to implement the August 23 agreement.t I find it unnecessary to determine whether D)ietrich's discharge alsoviolated Sec. 8(a(3) of the Act.ORDER 32The Respondents, Upland Freight Lines. Inc., andG. W. Wilson a/k/a G. W. Truck, Fontana, California,their officers, agents. successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees about their union member-ship and activities.(b) Discharging or otherwise discriminating against anyemployee for asserting a claim under the terms of a collec-tive-bargaining agreement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the purposes of the Act:(a) Make Robert Dietrich whole, in the manner set forthin the portion of this Decision entitled "The Remedy," forlosses sustained as a result of his discharge on December13, 1977.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecardspersonnel records and reports, and all other records neces-sary or useful to an analysis of the amount of backpay dueunder the terms of this Order.(c) Post at their place of business in Fontana, California,copies of the attached notice marked "Appendix." 33 Cop-ies of said notice, to be furnished by the Regional Directorfor Region 31, shall, after being duly signed by a represen-tative of Respondents, be posted by them immediatelyupon receipt thereof, and be maintained b them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondents toensure that said notices are not altered, defaced, or coveredby any other material.(d) Notify the Regional Director for Region 31, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.12 In the eent no ecceptiins are filed a.1 provided h Sec. 102.46 of theRules .and Regula;tins of the Naltonl I a bor Relations Board, the findings.conclusiions, and recommended Order herein shall. as provided in Sec10)2.4 of the Rules and Regulitions. be adopted by the Board anid becomeits findings, conclusions, and (rdcr, and all objections thereto shall bedeemed waived for all purpoisesIn the event that this Order is enforfed bh a udgment of a UnitedSt.tcs ( ourt f ppeaIs. the wuords in the mivtice reading "Posted h (Orderof the National abor Relations Blid" shall read "Posted Pursuant to aJudgment of the United States (Court of ppeMls EInforcing an Order of theNational .ahor Relations Board.